Title: To James Madison from James Monroe, 8 September 1812
From: Monroe, James
To: Madison, James


Dear Sir
Washington Sepr 8. 1812
I have yours of the 6th. I am willing & ready to act in either character alluded to. The effect on public opinion would be greater, if indeed any useful effect might be expected from it, by appointing me to command, than merely making a visit to the country. In the latter case, I would do every thing in my power to promote an organization of the forces, to digest their plan of operations, & facilitate a concert between the generals. In the former I should of course have the direction. The question about the commission is an important one. Mr Eustis thinks that, in consideration of the large bodies of volunteers collecting from the States contiguous to the scene of action, a comn. might be given me to take charge of, to organize & command them, which being that of Major Genl. would carry with it the command in that quarter. He sends you a copy of the act of Congress relating to volunteers, which will enable you to decide. The delay should be as short as possible. I most earnestly hope that you may find it convenient to return, for considerations which have been already suggested. If I take the command, I should write the Govr. of Virga., by whose cooperation a considerable volunteer force of cavalry, may be procurd, as also of infantry.

A Captn. Dobbins from Detroit, since the surrender, who was present at the time, confirms every [sic] the most unfavorable representation that has been given of that disgraceful event.
We have nothing new from other quarters. Respectfully & sincerely yours
Jas Monroe
